DETAILED ACTION
This office action is in response to the application filed on 9/12/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because there are box representations which are not labeled: (Figs. 1-5), see 37 CFR 1.83(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In regards to claim 1, line 1, it appears that “Method for controlling” should be “A method for controlling”.  
In regards to claims 2-12, line 1, it appears that “Method according to claim” should be “The method according to claim”.  

 In regards to claim 3, step C, it appears that “a comparison” should be “the comparison”.  
In regards to claim 3, step D, it appears that “a switching” should be “the switching”.  
In regards to claim 3, step D, it appears that “a result” should be “the result”.  
In regards to claim 3, step a, it appears that “the time of a subsequent negative crossing” should be “a time of a subsequent negative crossing”.  
In regards to claim 4, step B, it appears that “carrying out a comparison of the measured value” should be “carrying out the comparison of the measured value”.  
In regards to claim 4, step C , it appears that “a result of said comparison” should be “the result of said comparison”.  
In regards to claim 6, line 2, it appears that “a time differences” should be “a time difference”.  
In regards to claim 6, the abbreviation “T” should be enclosed in parenthesis at the first use. (see line 2)
In regards to claim 6, the abbreviation “T” should only be utilized for abbreviating a single limitation. (see line 3, the Examiner notes if this instance is a different time difference, then it should be different such as “T2”)
In regards to claim 7, it appears that “according to claim 5” should be “according to claim 5,”.  
In regards to claim 7, it appears that “the sign of the current” should be “a sign of the current”.  
In regards to claim 8, line 3, it appears that “the case of a comparison” should be “a case of the comparison”.  
In regards to claim 8, line 4, it appears that “the duration” should be “a duration”.  
In regards to claim 9, line 1, it appears that “a current” should be “the current”.  

In regards to claim 10, lines 2 and 3, it appears that “the absolute value” should be “an absolute value”.  
In regards to claim 12, it appears that “the same time” should be “a same time”.  
In regards to claim 12, line 3, it appears that “the same time” should be “a second same time”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "Method for controlling a switch…where the first section includes a first switch and the second section includes a second switch" in lines 1, 5 and 6).  It is unclear if the “a switch” is either of the “first” or “second” switches.
Claim 2 recites the limitation "the step of detecting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes it is unclear if this limitation is an addition “detection” or part of the types of detection of claim 1, steps a-c.
Claim 3 recites the limitation "and" in lines 10, 16, 18, 21, 23, 31 and 32.  It is unclear if this limitation is being utilized to be inclusive of the limitations presented on both sides of “and”, or be utilized to provide and alternative limitation.  For example, in step i. “if the result is positive…and ii. If 
Claim 4, step C recites the limitation "and" in line 15.  It is unclear if this limitation is being utilized to be inclusive of the limitations presented on both sides of “and”, or be utilized to provide and alternative limitation.
Claim 6 recites the limitation "the preliminary closing times of the first switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the preliminary closing times of the second switch " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a time difference T" in line 3.  It is unclear if this time difference is the same limitation as claim 6, line 2.
Claim 6 recites the limitation "T” and T/2" throughout the claim.  It is unclear if “T” is representing the time difference of line 2 or 3.
Claim 6 recites the limitation "the preliminary opening times" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the preliminary closure duration" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "preferably chosen in such a way" in line 10.  It is unclear of Applicant’s intended scope of said limitation.
The term "the voltages…have essentially disappeared" in claim 6 is a relative term which renders the claim indefinite.  The term "essentially disappeared" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
6 recites the limitation "the following preliminary closing time" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "preferably" in line 1.  It is unclear of Applicant’s intended scope of said limitation.  The Examiner will interpret limitations post “preferably” as an optional limitation of the claim.
Claim 7 recites the limitation "the connection line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, lines 2 and 4;  Claim 9, lines 2 and 3; Claim 10, line 3  the term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of Applicant’s intended scope of said limitation. The Examiner will interpret limitations post “preferably” as an optional limitation of the claim.
Claim 8 recites the limitation "the crossing of the first or the second threshold" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the preliminary opening time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the switch" in line 5.  It is unclear which previously claimed switch to which this limitation is referring.
Claim 9 recites the limitation "the first and second threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the steps of a)…c)…said comparison".  It is unclear if these steps are additional steps to claim 1 or if they are steps that replace the steps “a)-c)” of claim 1. 
Claim 13 recites limitations previously found in claim 1.  It is unclear if the limitations are merely claiming a converter which operates per the method of claim 1 or if claim 13 is establishing new 
Claim 14 recites limitations previously found in claims 1 and 13.  It is unclear if the limitations are claiming a switch control arrangement for a different converter than established in claim 13.  The Examiner will interpret claim 14 to be a switch control arrangement for the converter of claim 13 (as interpreted above).  The Examiner further notes a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  The Examiner interprets claim 14 as “A switch control arrangement for a converter comprising the controller according to claim 13”.
Claim 15 recites the limitation "Converter comprising" in line 1.  It is unclear if this limitation is different than the previously claimed converter of claim 14.
	Claims 5  and 12 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7, 8 and 11-15 (as best understood ) are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moon et al. (US20180054133, hereinafter Moon).
	Regarding Claim 1, Moon discloses (fig. 1B) Method for controlling a switch (Q1 or Q2) of a bridge circuit (106/108), where the bridge circuit comprises a first (direct connection of 106 to 102) and a second input terminal (direct connection of 108 to 102) for connecting a power source (Cin), a first branch connected between the first and the second input terminal and including a first section (106) between the first input terminal and a centre tap (point between 106 and 108) forming an output terminal (Ipri output to 112) of the bridge circuit and including a second section between the centre tap and the second input terminal (108 to 102), where the first section includes a first switch (Q1) and the second section includes a second switch (Q2), characterized by the steps of a) determining a measured value by measuring a current in the bridge circuit or by measuring a voltage in the bridge circuit (140), b) carrying out a comparison of the measured value with a threshold (@182, ¶24) and c) controlling a switching of the first and the second switch of the first branch in dependency of a result of said comparison (¶47).  
	Regarding Claim 2, Moon discloses  (fig. 1B) carrying out the comparison includes the step of detecting, when an absolute value of the measured value crosses the threshold (¶24, the value of the current would be an absolute value).  
	Regarding Claim 5, Moon discloses (fig. 1B and 2) the bridge circuit comprises a first body diode (133) connected in parallel to the first switch and a second body diode (133) connected in parallel to the second switch and wherein the first and the second switches are unidirectional switches and wherein 
	Regarding Claim 7, Moon discloses (fig. 1B) wherein the measured value is the current (140).
	Regarding Claim 8, Moon discloses (fig. 1B) wherein controlling the switching of the first and the second switch includes waiting a delay after a threshold crossing (181 operation based on 186, ¶49).
	Regarding Claim 11, Moon discloses (fig. 1B interpreted as a full bridge, see ¶30) the bridge circuit comprises a second branch connected between the first and the second input terminal and including a first section between the first input terminal and a centre tap and including a second section between the centre tap and the second input terminal, where the first section includes a third switch and the second section includes a fourth switch wherein the method (¶30 teaches the bridge circuit 104 as a full-bridge thus would teach the limitations as claimed by applicant) comprises the steps of a) determining the measured value by measuring the current or by measuring a voltage in the bridge circuit (140), b) carrying out a comparison of the measured value with at least one threshold (182)and  c) controlling a switching of the four switches of the two branches in dependency of a result of said comparison (101).  
	Regarding Claim 12, Moon discloses (fig. 1B) the first switch of the first branch and the fourth switch of the second branch are switched at the same time and wherein the second switch of the first branch and the third switch of the second branch are switched at the same time (¶30, known operation of a full bridge circuit and the simultaneous operation of corresponding switches of the “pair of switches”).  
	Regarding Claim 13, Moon discloses (fig. 1B) Controller (140, 101, 150, 152, 154) for controlling (Per the method of claim 1, see rejection above).
	Regarding Claim 14, Moon discloses A switch control arrangement (arrangement for controlling Q1, Q2) for a converter comprising the controller according to claim 13 (fig. 1B).
.
	

Claims 1, 9 and 10 (as best understood ) are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bianco et al. (US20180191252, hereinafter Bianco).
	Regarding Claim 1, Bianco discloses (figs. 1 and 5) Method for controlling a switch (Q1 or Q2) of a bridge circuit (Q1/Q2), where the bridge circuit comprises a first (Q1 to Vin) and a second input terminal (Q2 to ground) for connecting a power source (Vin), a first branch connected between the first and the second input terminal and including a first section (Q1) between the first input terminal and a centre tap (Vhb) forming an output terminal (Vhb to Lr) of the bridge circuit and including a second section between the centre tap and the second input terminal (Q2 to ground), where the first section includes a first switch (Q1) and the second section includes a second switch (Q2), characterized by the steps of a) determining a measured value by measuring a current in the bridge circuit or by measuring a voltage in the bridge circuit (Itank @S), b) carrying out a comparison of the measured value with a threshold (fig. 5, 510) controlling a switching of the first and the second switch of the first branch in dependency of a result of said comparison (¶37).  
	Regarding Claim 9, Bianco discloses (fig. 5) the measured value is a current and wherein the threshold is a current value between 0 and 10 amperes (“0” see fig. 5, 510), preferably between 0 and 5 amperes and wherein the absolute values of the first and the second threshold are preferably the same.  
	Regarding Claim 10, Bianco discloses (fig. 5) controlling the switching of the first and second switch comprises opening the first or the second switch if the absolute value of the measured value is equal (@0).

Allowable Subject Matter
Claims 3, 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to disclose: “...wherein A. there are predetermined preliminary closing and opening times of the first and the second switches and B. wherein the threshold is a first threshold with a positive sign and wherein there is a second threshold with a negative sign and C. wherein the step of carrying out a comparison of the measured value with the threshold comprises the step of i. determining at a preliminary closing time of the first switch if the measured value is equal or smaller than the first threshold and  ii. determining at a preliminary closing time of the second switch if the measured value is equal or greater than the second threshold and D. wherein the step of controlling a switching of the first and the second switch of the first branch in dependency of a result of said comparison comprises the following steps: i. if the result of the comparison is positive, a) and if the comparison was done at the preliminary closing time of the first switch, closing the first switch immediately and b) if the comparison was done at the preliminary closing time of the second switch, closing the second switch immediately and ii. if the result of the comparison is negative, a) and if the comparison was done at the preliminary closing time of the first switch * closing the first switch at or after the time of a subsequent negative crossing of the first threshold by the measured value * if such a crossing occurs after the preliminary closing time at which the comparison was done and * if the expected time of closing the first switch falls in a time frame between the preliminary closing time at which the comparison was done and the following preliminary opening time of the first switch and b) and if the comparison was done at the preliminary closing time of the second switch  * closing the second switch at or after the time of a subsequent positive crossing of the second threshold by the 
Regarding claim 4, the prior art fails to disclose: “...wherein A. there are predetermined preliminary closing and opening times of the first and the second switches and B. wherein the step of carrying out a comparison of the measured value with the threshold comprises the step of i. determining at every preliminary closing time if the measured value indicates a direction suitable for the switch associated with the preliminary closing time and ii. if this is not the case, determining if the absolute value of the measured value is equal or lower than the threshold C. wherein the step of controlling a switching of the first and the second switch of the first branch in dependency of a result of said comparison comprises the following steps: i. if the result of the comparison is positive, a) closing the switch associated with the preliminary closing time at which the comparison was done and ii. if the result of the comparison is negative,  a) closing the switch associated with the preliminary closing time at which the comparison was done at or after the time of a subsequent crossing of the threshold by the absolute value of the measured value * if such a crossing occurs after the preliminary closing time at which the comparison was done and * if the expected time of closing falls in a time frame between the preliminary closing at which the comparison was done and the following preliminary opening time of the switch associated with the preliminary closing time.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “...wherein A. the preliminary closing times of the first switch have a time differences T from each other and B. the preliminary closing times of the second switch have a time difference T from each other and a time difference T/2 from the preliminary .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iyasu; Seiji et al., US 20190334442, discloses a power conversion system control device and control system.
Dai; Jiale et al., US 20170093294, discloses a DC/DC conversion apparatus.
Halberstadt; Hans, US 20190229629, discloses a an apparatus and method for adaptively setting the proper range for the VCM control variable based upon clipping of the main regulation loop.
Xu; Fei et al., US 20130099788, discloses a system and method for gradient amplifier control.
Kleinpenning; Jeroen, US 20200212814, discloses a controller for a switched mode power supply.
Hamada; Kenji et al., US 20190199197, discloses a switching power supply.
Fischer; Marcel et al., US 20190089171, discloses a ripple current reduction for wireless electric vehicle charging.

Zhao; Judong et al., US 20150049515, discloses a resonant converter and method of operating the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838